DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to preliminary amendment filing on 10/11/2021.
Claims 1-20 are currently pending and have been considered below.

EAMINER’S NOTE: The Examiner also invites Applicant(s)’ representative to contact the Examiner to work together on an Examiner’s amendment that can define the claims over the prior art and place the application in suitable condition for allowance.  
Upon receipt of a formal response, the examiner will work together with Applicants’ representative to agree upon a reasonable and acceptable Examiner’s amendment that would help expedite prosecution of the application.
Thus, the Examiner respectfully suggest Applicant(s) to amend the independent claim(s), e.g., claim 1, to overcome objections and rejection(s), and for clarification, as indicated in current office action.
Claim Objections
In examiner’s opinion, the following amendment to claim 1 would more accurately represent the Applicant's invention:
1. (Suggested Amendment) A method for selecting an access network type, wherein the method comprises:
determining, by a policy control function entity, that a quota of a first network does not meet a preset condition, wherein the first network is a network currently accessed by a terminal, wherein the quota of the first network indicates traffic available to] a user in a specified period in the first network;
and sending, by the policy control function entity, an access network type corresponding to a second network to the terminal, wherein the access network type corresponding to the second network is for redirecting a session of the terminal to the second network, and the second network is a network other than the first network.
If agreeable, then similar amendments need to be introduced for all claims involving “can be used”, i.e. claims 9 and 16.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11134436  (Yang et al.) in view of Kim (20170026824).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11134436  (Yang et al.) in view of Kim (20170026824).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is anticipated by claim 1 of the patent in that claim 1 of the patent contains all the limitations of claim 1 of the instant application.  Claim 1 of the instant application is broader in every aspect than claim 1 of the patent, and therefore, are obvious variants thereof.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11134436  (Yang et al.) in view of Kim (20170026824).
Instant claim 1 corresponds to conflicting claim 1 except it does not require the quota of the first network to indicate traffic that can be used by a user in a specified period. In analogous art, Kim (20170026824) discloses the quota of the first network to indicate traffic that can be used by a user in a specified period ([0262], “… Alternatively, the P-GW may report (explicitly or implicitly) to the UE that the routing rules information will be pulled, and upon receiving the report, the UE may acquire the routing rules information from the P-GW. A message/information used when the P-GW reports the UE that the routing rules information will be pulled and a message used when the UE acquires the routing rules information from the P-GW may be transmitted in such a manner that: both of them are transmitted through the 3GPP access network; …” Further, in [0139] states that the “traffic” relates to “IP traffic or applications”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the system of the conflicting application to include indicating traffic that can be used by the user in period of time for the purpose of using message/information when the P-GW reports the UE that the routing rules information will be pulled and a message used when the UE acquires the routing rules information from the P-GW may be transmitted in such a manner that: both of them are transmitted through the 3GPP access network, Kim, [0262])
Regarding claim 1, the table below shows that claim 1 of the Patent contains the elements of claim 1 of the instant application, and therefore, is an obvious variant thereof.

Instant Application 17/486,614
Patent 11134436
1. (Original) A method for selecting an access network type, wherein the method comprises:

determining, by a policy control function entity, that a quota of a first network does not meet a preset condition, wherein the first network is a network currently accessed by a terminal, wherein the quota of the first network indicates traffic that can be used by a user in a specified period in the first network; 











and sending, by the policy control function entity, an access network type corresponding to a second network to the terminal, wherein the access network type corresponding to the second network is for redirecting a session of the terminal to the second network, and the second network is a network other than the first network.      
1. A method for selecting an access network type, wherein the method comprises:

determining, by a policy control function (PCF) entity, that a network status of a first network does not meet a preset condition, wherein the first network is a network currently accessed by a terminal, and wherein the network status of the first network comprises a quota of the first network;

in response to determining that the network status of the first network does not meet the preset condition, determining, by the PCF entity, an access network type corresponding to a second network based on the network status of the first network, wherein the access network type corresponding to the second network indicates whether the second network is a 3GPP network or a non-3GPP network;

and sending, by the PCF entity, the access network type corresponding to the second network to the terminal, wherein the access network type corresponding to the second network is used to instruct the terminal to redirect the session of the terminal to the second network, and the second network is a network other than the first network.


Instant claim 2 and Patent claim 3 correspond.
Instant claim 3 and Patent claim 4 correspond.
Instant claim 4 and Patent claim 5 correspond.
Instant claim 5 and Patent claim 6 correspond.
Instant claim 6 and Patent claim 6 correspond.
Instant claim 7 and Patent claim 7 correspond.
Instant claim 8 and Patent claim 8 correspond.
Instant claim 9 and Patent claim 9 correspond.
Instant claim 10 and Patent claim 11 correspond.
Instant claim 11 and Patent claim 12 correspond.
Instant claim 12 and Patent claim 13 correspond.
Instant claim 13 and Patent claim 14 correspond.
Instant claim 14 and Patent claim 15 correspond.
Instant claim 15 and Patent claim 16 correspond.
Instant claim 16 and Patent claim 17 correspond.
Instant claim 17 and Patent claim 3 correspond.
Instant claim 18 and Patent claim 4 correspond.
Instant claim 19 and Patent claim 5 correspond.
Instant claim 20 and Patent claim 8 correspond.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant’s submission of prior art Kim et al. (2017/0026824).
Regarding claim 1, Kim discloses a method for selecting an access network type ([0231], “… mobility between a 3GPP access and a WLAN access network …”), wherein the method comprises:
determining, by a policy control function entity, that a quota of a first network does not meet a preset condition ([0248], “on the basis of the aforementioned information a-i, in a case where the UE currently uses only the 3GPP access network and a 3GPP access network currently in use is in a congestion/overload situation and there is a WLAN(s) that can be used by the UE at a current location (in addition, the WLAN(s) is not in the congestion/overload situation), the P-GW may allow to use not the 3GPP access network but the WLAN access network as to an IP flow#1 of the UE”), wherein the first network is a network currently accessed by a terminal, wherein the quota of the first network indicates traffic that can be used by a user in a specified period in the first network ([0262], “… Alternatively, the P-GW may report (explicitly or implicitly) to the UE that the routing rules information will be pulled, and upon receiving the report, the UE may acquire the routing rules information from the P-GW. A message/information used when the P-GW reports the UE that the routing rules information will be pulled and a message used when the UE acquires the routing rules information from the P-GW may be transmitted in such a manner that: both of them are transmitted through the 3GPP access network; …” Further, in [0139] states that the “traffic” relates to “IP traffic or applications”);
and sending, by the policy control function entity, an access network type corresponding to a second network to the terminal, wherein the access network type corresponding to the second network is for redirecting a session of the terminal to the second network, and the second network is a network other than the first network ([0248], “… in a case where the UE currently uses only the 3GPP access network and a 3GPP access network currently in use is in a congestion/overload situation and there is a WLAN(s) that can be used by the UE at a current location (in addition, the WLAN(s) is not in the congestion/overload situation), the P-GW may allow to use not the 3GPP access network … ;” [0252], “IP flow mobility from 3GPP access to WLAN access within a PDN connection;” [0256], “When routing rules information to be added/changed/removed is provided to the UE so that the P-GW allows the IP flow mobility between the 3GPP access network and the WLAN access network to be performed by the UE, the following additional information may be provided.” [0257] “Information which mandates or instructs the IP flow mobility to be necessarily performed by the UE according to a corresponding rule. For example, a “shall” information/value may be used.” [0258] “Information which allows the IP flow mobility to be performed by the UE according to a corresponding routing rule if the IP flow mobility is possible and desirable by considering local operating environment information. …”). It is noted that  the P-GW may be interpreted as the PCF entity as the PCF entity has been identified with the P-GW, thus possible combined with a PCFR as stated in [0248], “As an example in which the P-GW allows the IP flow mobility to be performed by the UE (or for the UE) on the basis of the aforementioned information a-i, in a case where the UE currently uses only the 3GPP access network …. a current location (in addition, the WLAN(s) is not in the congestion/overload situation)”, and [0263],  “…the P-GW may be a PCRF. …”). 
Regarding claim 2, Kim discloses the method according to claim 1, wherein the method further comprises: obtaining, by the policy control function entity, a quota of the second network, and determining that the quota of the second network meets the preset condition (Figure 2, and [0233] states that  “The P-GW may collect the information from an eNodeB, or may collect the information from another network node. The load/congestion related information of the 3GPP access network may be provided in various forms for expressing a load/congestion. For example, the load/congestion related information may be expressed as a load/congestion level or may be expressed in a form of ‘congested/overloaded’ or ‘not congested/not overloaded’”).
Regarding claim 3, Kim discloses the method according to claim 1, wherein the method further comprises: obtaining, by the policy control function entity, location information of the terminal; and learning, by the policy control function entity based on the location information of the terminal, that the second network covers a current location of the terminal ([0248] As an example in which the P-GW allows the IP flow mobility to be performed by the UE (or for the UE) on the basis of the aforementioned information a-i, in a case where the UE currently uses only the 3GPP access network and a 3GPP access network currently in use is in a congestion/overload situation and there is a WLAN(s) that can be used by the UE at a current location, in addition, the WLAN(s) is not in the congestion/overload situation, …).
Regarding claim 4, Kim discloses the method according to claim 3, wherein the learning, by the policy control function entity based on the location information of the terminal, that the second network covers a current location of the terminal comprises:
sending, by the policy control function entity, a request message to a unified data management entity, wherein the request message comprises the location information of the terminal ([0242] This information may be acquired from the UE or may be acquired from another network node. The P-GW/PCRF may request the MME to provide a location report in order to acquire UE location information.);Filed: September 27, 2021Page: 4 of 9
receiving, by the policy control function entity, a response message from the unified data management entity, wherein the response message comprises access network type information for the current location of the terminal ([0242] This information may be acquired from the UE or may be acquired from another network node. The P-GW/PCRF may request the MME to provide a location report in order to acquire UE location information. Accordingly, whether an available WLAN access network is present can be known on the basis of the acquired UE location information (e.g., TAI, ECGI, service area identification (SAD, etc.).); and learning, by the policy control function entity based on the access network type information for the current location of the terminal, that the second network covers the current location of the terminal ([0248] As an example in which the P-GW allows the IP flow mobility to be performed by the UE (or for the UE) on the basis of the aforementioned information a-i, in a case where the UE currently uses only the 3GPP access network and a 3GPP access network currently in use is in a congestion/overload situation and there is a WLAN(s) that can be used by the UE at a current location, in addition, the WLAN(s) is not in the congestion/overload situation, …).
Regarding claim 5, Kim discloses the method according to claim 3, wherein the obtaining, by the policy control function entity, location information of the terminal comprises:
receiving, by the policy control function entity, the location information of the terminal from a session management function entity ([0242] … For example, it can be known by utilizing a mapping table/database between an ECG1 and the WLAN access network since the P-GW/PCRF have the mapping table/database. Further, the P-GW/PCRF may configure an area in which WLAN access network is available as a presence reporting area, and then may request the MME to provide a location report based on the configuration of the presence reporting area.).
Regarding claim 6, Kim discloses the method according to claim 3, wherein the obtaining, by the policy control function entity, location information of the terminal comprises: receiving, by the policy control function entity, the location information of the terminal from an access and mobility management function entity ([0242] Further, the P-GW/PCRF may configure an area in which WLAN access network is available as a presence reporting area, and then may request the MME to provide a location report based on the configuration of the presence reporting area.).
Regarding claim 7, Kim discloses the method according to claim 1, wherein the method further comprises:
sending, by the policy control function entity, a request message to the terminal, wherein the request message the terminal ([0242] This information may be acquired from the UE or may be acquired from another network node. The P-GW/PCRF may request the MME to provide a location report in order to acquire UE location information.);
receiving, by the policy control function entity, a response message from the terminal, wherein the response message comprises the access network type information for the current location of the terminal;
and learning, by the policy control function entity based on the access network type information for the current location of the terminal, that the second network covers the current location of the terminal ([0242], Accordingly, whether an available WLAN access network is present can be known on the basis of the acquired UE location information (e.g., TAI, ECGI, service area identification (SAD, etc.). For example, it can be known by utilizing a mapping table/database between an ECG1 and the WLAN access network since the P-GW/PCRF have the mapping table/database. Further, the P-GW/PCRF may configure an area in which WLAN access network is available as a presence reporting area, and then may request the MME to provide a location report based on the configuration of the presence reporting area. …).
Regarding claim 8, Kim discloses the method according to claim 1, wherein the method further comprises:
receiving, by the policy control function entity, a first message from the terminal, wherein the first message have the mapping table/database. ([0242], Further, the P-GW/PCRF may configure an area in which WLAN access network is available as a presence reporting area, and then may request the MME to provide a location report based on the configuration of the presence reporting area. In this case, when the UE is in the configured presence reporting area or enters therein, and when the UE is outside the configured presence reporting area or exits therefrom, the UE may receive the location report from the MME. Accordingly, by utilizing this, whether the UE is capable of having access to the WLAN access network at a current location can be determined.);
and [[if]] in response to the policy control function entity determining 
Claim 9 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Kim, [0316], “As shown in FIG. 16, the UE 100 includes a storage unit 102, a controller 101, and a transceiver 103.”).
Claim 10 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 11 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
Claim 12 contains subject matter similar to claim 4, and thus, is rejected under similar rationale.
Claim 13 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Claim 14 contains subject matter similar to claim 7, and thus, is rejected under similar rationale.
Claim 15 contains subject matter similar to claim 8, and thus, is rejected under similar rationale.
Claim 16 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Kim, Abstract: “provides a method whereby a network entity in charge of a control plane communicates routing rules”).
Claim 17 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 18 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
Claim 19 contains subject matter similar to claim 4, and thus, is rejected under similar rationale.
Claim 20 contains subject matter similar to claim 8, and thus, is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140038606 to Jang: The node concludes a network interface unit of the node which receives a message from the primary node that indicates that the primary RAT is in an overload condition.
US 20100014426 to Cavalli et al: Several RRCs detect an unloaded part of the system, they may contemporaneously decide to offload their excess traffic to it, thereby causing an overload condition.
US 20150245238 to Zhang: Obtaining information about traffic type of one or more User Equipments (UEs) associated with said RAN area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIO R PEREZ/Primary Examiner, Art Unit 2644